Citation Nr: 0927620	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from December 
1959 to approximately November 1965, during which time he had 
a period of active duty for training (ADT) from January 9, 
1960 to July 8, 1960, and a period of active duty from 
October 1961 to August 1962.  He thereafter served in the 
Army National Guard from September 1978 to March 1980, with 
an apparent period of ADT from October 28, 1978 to November 
11, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

The Board notes that, in the June 2009 hearing transcript, 
the Veteran appears to suggest that he would like to revisit 
the matter of entitlement to service connection for a right 
knee disorder.  This matter is REFERRED to the RO for the 
appropriate action. 


FINDING OF FACT

The Veteran's left knee disorder did not originate in active 
service, or in any periods of active or inactive duty for 
training. 

CONCLUSION OF LAW

The Veteran does not have a left knee disorder which is the 
result of disease or injury incurred in or aggravated by 
active duty or any periods of active or inactive duty for 
training.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38  
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20  Vet. App. 537, 543 (2006).  

VA sent the Veteran a letter in June 2003 prior to the 
initial decision by the RO, informing him of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
This letter satisfies the requirements of 38 C.F.R. § 
3.159(b)(1).  The Board notes that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the Veteran's claim of entitlement to service 
connection for a left knee disorder, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and no rating or effective date will be 
assigned with respect to the disorder.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's testimony at his hearing, his service records and 
post-service treatment records, as well as his Social 
Security Administration records, have been associated with 
the claims folder.  However, the Veteran has not been 
afforded a VA examination addressing the etiology of his left 
knee disorder as no competent evidence relating this current 
disorder to a disease or injury in service has been 
presented.  As discussed below, the evidence shows that the 
Veteran sustained an injury to his left knee at work in 1980, 
which resulted in left knee surgery in 1981.  Moreover, no 
clinical evidence has been submitted which indicates that his 
current left knee disorder may be linked to service.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Accordingly, the Board finds that referral of 
the case for the purpose of obtaining a medical opinion 
regarding whether any left knee disorder is etiologically 
related to service is not warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his service connection claim for a left knee disorder.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The Veteran is seeking to establish service connection for a 
left knee disorder.  
Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6 (2004).  

In this case, the Board does not question whether the Veteran 
has a current left knee disorder as the left knee was shown 
to have moderate marginal osteophyte formation on x-ray in 
August 2003 and bilateral degenerative joint disease was 
suggested.  The question here is whether the current claimed 
left knee disorder is causally connected to the Veteran's 
active duty service.  

A review of the service medical records for the Veteran's 
period of active duty and for his service in the Army 
Reserves and the Army National Guard are entirely negative 
for any reference to left knee complaints or findings.  
Service personnel records suggest that the Veteran attended a 
period of ADT from October 1978 to November 1978.  

Medical records dated subsequent to the Veteran's period of 
ADT include an October 1980 statement of  Dr. J.A., an 
orthopedist, who indicated that he saw the Veteran because he 
had twisted his left knee earlier that month at work, and 
that he probably had a small tear in the medial cartilage.  
Private medical records for the Veteran show that he was 
treated from October through December 1980 for a steadily 
improving left knee condition.  Entries for August 1981 
through March 1982 show that following left knee surgery the 
Veteran experienced only occasional soreness in the left 
knee.  In a May 1982 private medical statement of Dr. D.N.S. 
provided findings with respect to the left knee.  In 
pertinent part, he diagnosed status-post surgery for torn 
medial meniscus of the left knee.  X-ray in March 1988 
revealed mild degenerative changes of the lateral aspect of 
the left knee.  

In a June 1989 statement of Dr. G.W.D. he indicated that the 
Veteran underwent left knee surgery in 1981 and that the 
Veteran reported developing bilateral leg swelling in 1987 
after a long bus ride, resulting in continued bilateral leg 
pain and swelling since that time.  In an April 1990 
statement, Dr. D.N.S. states that the Veteran was being 
treated for knee stiffness; while no swelling of the knees 
was evident on examination, Dr. D.N.S. concluded that the 
Veteran had rheumatoid arthritis with multiple joint 
involvement.  The records show that in 1990 the Veteran was 
noted to have bilateral knee synovitis and stiffness 
considered likely to represent rheumatoid arthritis, and that 
in 1993 he complained of right leg pain diagnosed as sprain.  
The records also document treatment since 1989 for leg cramps 
and for rheumatoid arthritis affecting the knees.

On file are three statements, each received in November 1991, 
from service comrades of the Veteran.  G.F. indicated that he 
remembered the Veteran limping during a military exercise in 
1978 or 1980.  G.W. stated that the Veteran was injured 
during one of two camps completed by his unit at a military 
base.  C.S. indicated that the Veteran was injured at a 
military base and had limped and complained of his injury.

Of record is the transcript for a February 1994 hearing 
before a hearing officer at the RO.  At that time the Veteran 
testified that he injured his legs while running during 
training exercises at an Air Force base at some point between 
1978 and 1980; he indicated that he was told at sick call 
that he had a pulled muscle and that he should see his 
private doctor at the conclusion of the training exercise.  
He testified that he sought private medical treatment 
immediately after the training exercise and was referred to a 
specialist who ultimately performed an operation on his left 
leg.

In a May 1995 medical statement of Dr. D.G., he indicated 
that he practiced medicine from 1979 until 1983, but no 
longer possessed any records for the Veteran.  He recalled 
the Veteran as the most severe case of rheumatoid arthritis 
he had ever seen, and remembered that the arthritis affected 
the Veteran's knees and hands.  He explained that he would 
have treated the Veteran in 1981 and 1982.  In a January 1996 
statement, Dr. D.G. again indicated that he had treated the 
Veteran for arthritis affecting the hands and knees in 1981 
and 1982.  VA x-ray of the knees taken in August 2003 
continued to show the Veteran with bilateral degenerative 
joint disease.

In addition, on file are records from the SSA, including a 
January 1998 decision by an Administrative Law Judge (ALJ).  
The ALJ concluded that the Veteran was disabled from 
conditions including rheumatoid arthritis, and that medical 
records he reviewed suggested that the Veteran had symptoms 
of severe rheumatoid arthritis as early as 1981.

The Veteran had four hearings between 2001 and 2009 related 
to claims for service connection.  The transcript from the 
April 2001 Board hearing reveals the Veteran's testimony that 
he was participating in a period of ADT at an Air Force base 
in the late 1970s when he injured his left leg.  He indicated 
that he was taken to sick call the day after the injury and 
was given some pain medicine.  He stated that he was told to 
see his private physician when the two-week summer camp 
ended.  He testified that he saw Dr. B.K. for follow-up.  At 
the January 2004 hearing before a decision review officer at 
the RO the Veteran testified that he injured his legs during 
a period of ADT in 1978.  He indicated that he was treated on 
sick call and diagnosed with pulled muscles, and advised to 
see a physician when his training was completed.  At his May 
2004 hearing, the Veteran testified that he injured his knees 
in 1978 while on a period of ADT, and that he was told by a 
service physician that he possibly had pulled his muscles.  
He testified that he was placed on light duty and was treated 
by Dr. B.K. immediately after his drill concluded, but that 
he continued to experience knee symptoms.  At his Board 
hearing in June 2009 he testified that around 1978 or 1979 he 
was involved in a training exercise in the "boondocks."  He 
stated that he hurt his knees while running in a sand bed  
carrying a machine gun and tripod.  He stated that while 
running he felt a strain and his leg was tired.  He told his 
comrades that he could not walk.  The next day he went to 
sick call and was told to see his civilian doctor, who at 
that time was Dr. B.K.

Based on the foregoing, the Board finds that service 
connection for a left knee disorder is not warranted.  As 
noted above, service medical records for the Veteran's period 
of active service and for his service in the Army Reserves 
and Army National Guard are entirely negative for any 
reference to a left knee disorder.  Private medical records 
following the Veteran's period of ADT reveal the Veteran had 
left knee surgery due to an injury at his civilian job after 
he twisted his left knee in October 1980.  Although G.F., 
G.W., and C.S. submitted lay statements, which indicated that 
the Veteran injured himself while participating in a period 
of ADT in 1978, there is no indication that they are 
qualified through education, training or experience to offer 
medical opinions.  Consequently, while they are competent to 
observe that the Veteran was limping in service, as 
laypersons they are not competent to attribute any limping to 
a left knee disorder or to diagnose such a disorder, and 
their statements as to medical diagnosis or causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).  

Likewise, while the Veteran himself contends that his claimed 
left knee disorder is the result of an incident, which 
occurred during a time when he was on ADT, there is no 
indication that he is qualified through education, training 
or experience to offer a medical opinion.  His statements as 
to medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu, supra.  

The medical evidence of record clearly documents the 
Veteran's complaints, treatment and diagnosis of a left knee 
disorder following active service and ADT.  Also documented 
is the fact that the Veteran sought treatment for a left knee 
disorder in 1980 and in so doing, reported to his private 
physician that he twisted his left knee at work.  The private 
medical evidence of record is silent for any opinion that the 
Veteran's left knee disorder was or is in any way related to 
his period of active service or ADT.  

In fact, the evidence is against any finding of a 
relationship between the Veteran's current left knee disorder 
and his period of active service or ADT.  The medical records 
on file show that when the Veteran was seen by Dr. B.K. in 
November 1978 (following the conclusion of the period of ADT 
at issue in this case), he presented with respiratory 
complaints, at which time no complaints or findings with 
respect to the left knee were recorded.  When the Veteran 
returned in February 1979 for a follow up visit, there again 
was no reference to left knee problems.  Although Dr. B.K. in 
January 2004 indicated that it was possible he had treated 
the Veteran as claimed, he clearly did not remember the 
Veteran or the Veteran's history, or have any of the 
Veteran's records to review; his assertion that he may have 
treated the Veteran for right knee complaints is consequently 
of no probative value in this instance.  

Moreover, Dr. D.G. indicated that he remembered treating the 
Veteran for rheumatoid arthritis in 1981 and 1982, his 
recollection is clearly not based on his review of any 
medical records for the Veteran, as he admits that he no 
longer has any such records.  In addition, while Dr. D.G. 
believes he remembers the Veteran from 1981 and 1982 as the 
worst case of rheumatoid arthritis he had ever seen, the 
Board points out that private medical records as late as 1982 
are silent for any mention of rheumatoid arthritis.  In any 
event, even if Dr. D.G's recollection is correct, his opinion 
indicates only that arthritis affecting the Veteran's knees 
was present more than two years following the conclusion of 
the Veteran's last period of ADT, and he does not purport to 
link any left knee disability to the Veteran's periods of 
service.  The same is true of the January 1998 SSA ALJ's 
decision.  Setting aside questions of the ALJ's competency to 
opine as to medical diagnosis or causation, the ALJ at most 
indicated that there was evidence of rheumatoid arthritis in 
1981, more than two years following the last period of ADT 
for the Veteran.

Thus, contemporaneous medical records on file are silent for 
any suggestion of a left knee disorder related to the 
Veteran's last period of ADT in November 1978 and there is no 
competent evidence linking his current left knee disorder to 
service.  

In sum, there is no evidence of any left knee disorder in 
active service, during any period of ADT, or any periods of 
inactive duty for training, and no competent evidence linking 
any current left knee disorder to the Veteran's periods of 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim, and concludes that the 
Veteran's claim is consequently denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Because the evidence here is 
not in equipoise, and, in fact, the absence of evidence to 
support the Veteran's claim suggests that the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57  (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  The Veteran's claim for service 
connection for a left knee disorder is denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


